     Case 3:21-cv-00230-RJD Document 1 Filed 03/01/21 Page 1 of 6 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS



LASTARR HOWARD,

        Plaintiff,
                                                             Cause No 3:21-cv-230
v.

TEK-COLLECT INCORPORATED,

Serve at:
Illinois Corporation Service C
801 Adlai Stevenson Drive
Springfield, IL 62703
                                                             JURY TRIAL DEMANDED
        Defendant.

                                           COMPLAINT

        COMES NOW Plaintiff LaStarr Howard (“Plaintiff”), by and through her undersigned

counsel, and for her Complaint states as follows:

                                         INTRODUCTION

        1.      This is an action for actual and statutory damages brought to the Court by an

individual consumer for violations of the Fair Debt Collections Practices Act, 15 U.S.C. §1692 et

seq. (“FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

practices.

        2.      Plaintiff demands a trial by jury on all issues so triable.

                                          JURISDICTION

        3.      This Court has federal question jurisdiction of this FDCPA matter under 15

U.S.C. § 1692k(d) and 28 U.S.C. § 1331 because this is a “civil action arising under the..
   Case 3:21-cv-00230-RJD Document 1 Filed 03/01/21 Page 2 of 6 Page ID #2




Laws… of the United States.” The entirety of Defendant’s challenged collection activity was

directed to Plaintiff at her residence in St. Clair County, Illinois located within the Southern

District of Illinois. Plaintiff suffered the harms described herein in this District. Venue is also

proper in this District for this reason.

                                              PARTIES

        4.      Plaintiff is a natural person currently residing in Belleville, Illinois. Plaintiff is a

“consumer” within the meaning of the FDCPA.

        5.      The alleged debts Plaintiff owe arise out of consumer, family, and household

transactions. Specifically, the alleged debt arose from purchases of household goods and services

that Plaintiff allegedly made on her Bank of Edwardsville account.

        6.      Plaintiff has a bona-fide dispute as to the amount of the debt. While Plaintiff did

make purchases on her Bank of Edwardsville account, the balance being collected of $179.42 is

not due and owing because, to the best of her knowledge, this amount greatly overstates any

amount due and owing if any amount was actually due or owing before Defendant began to

collect on the alleged debt. Specifically, this alleged debt was from a checking account that

Plaintiff closed with a zero balance. As such, she does not believe she owes any amount that is

being collected.

        7.      Defendant Tek-Collect Incorporated (“Defendant”) is a foreign corporation with

its principal place of business located outside of Missouri.

        8.      The principal business purpose of Defendant is the collection of debts nationwide;

Defendant regularly attempts to collect debts alleged to be due to another entity.
   Case 3:21-cv-00230-RJD Document 1 Filed 03/01/21 Page 3 of 6 Page ID #3




        9.      Defendant is engaged in the collection of debts from consumers through means of

using mail and telephone. Defendant is a “debt collector” as defined by the FDCPA. 15 U.S.C.

§1692a(6).

                                              FACTS

        10.     Defendant’s collection activity, of which Plaintiff disputes, occurred within the

previous twelve (12) months.

        11.     After noticing Defendant reporting on her credit report, Plaintiff first called

Defendant in December of 2019 to dispute the debt and inform them of her attorney

representation on the alleged debt.

        12.     Plaintiff informed Defendant that she was calling to dispute the alleged debt.

        13.     Defendant, after first putting Plaintiff on hold for nearly three minutes, verified

Plaintiff’s identity.

        14.     Plaintiff attempted to dispute the debt. Specifically, Plaintiff told Defendant that

“I don’t think that is the correct amount.”

        15.     Defendant responded by telling Plaintiff her account was “complete” in their

office and that Defendant was “no longer collecting on the account.”

        16.     Defendant directed Plaintiff to dispute the debt with the original creditor rather

than acknowledging her dispute with Defendant.

        17.     Thereafter, Plaintiff attempted to dispute the debt with her creditor, who claimed

to know nothing about the matter.
   Case 3:21-cv-00230-RJD Document 1 Filed 03/01/21 Page 4 of 6 Page ID #4




           18.      On January 11, 2021, Plaintiff found Defendant had just re-reported the very same

debt as an undisputed collection item. Specifically, Defendant reported the debt as “open” and

did not indicate that the debt had been disputed.

           19.      Thus, Defendant was reporting information about Plaintiff’s debt that it knew, or

should have known, was false to the credit bureaus. Defendant did this in order to collect the

debt from Plaintiff.

           20.      Furthermore, the representation made by Defendant in credit reporting the debt

was false and misleading because, as per what Defendant told Plaintiff in the prior phone call,

Defendant wasn’t even actually collecting the debt.

           21.      Defendant’s above-described conduct has caused Plaintiff to incur actual damages

including but not limited to attorneys’ fees paid to her counsel, a credit score that was

diminished by at least twenty points, anxiety, frustration, and worry.

           22.      Furthermore, Defendant caused Plaintiff to suffer the following additional injuries

in fact:

                 a. Plaintiff has been deprived of her statutorily created right to truthful information

    about the debt, specifically that Defendant told Plaintiff they were no longer collecting on the

    debt while still reporting on her credit; and

                 b. Defendant was communicating false information about the debt to Plaintiff and

    the credit bureaus in order to collect from Plaintiff.

           23.      The injuries in fact are fairly traceable to the challenged actions of Defendant in

that Defendant engaged in the phone call with Plaintiff.
   Case 3:21-cv-00230-RJD Document 1 Filed 03/01/21 Page 5 of 6 Page ID #5




         24.        Plaintiff’s injuries in fact are likely to be redressed by a favorable decision in this

Court.

                               COUNT I: VIOLATION OF THE FDCPA

         25.        Plaintiff realleges and incorporates by reference all of the above paragraphs.

         26.        In its attempts to collect the alleged debt from Plaintiff, Defendant committed

violations of the FDCPA, see 15 U.S.C. §1692 et seq., including, but not limited to, the

following:

               a. Falsely representing the character, amount, or legal status of the alleged debt;

   specifically, by telling Plaintiff they were no longer collecting on the debt. See 15 U.S.C.

   §1692e; and

               b.    Engaging in unfair, misleading and deceptive conduct in connection with

   collecting the debt, specifically in misrepresenting the amount due, misrepresenting the debt

   as undisputed, and misrepresenting their involvement in the collection process. See 15 U.S.C.

   §1692d-f; and

         WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendant for:

         A. Judgment that Defendant’s conduct violated the FDCPA;

         B. Actual damages in an amount to be determined by the jury;

         C. Statutory damages, costs, and reasonable attorney’s fees pursuant to 15 U.S.C.

         §1692k; and

         D. For such other relief as the Court may deem just and proper.


                                                   Respectfully submitted,
Case 3:21-cv-00230-RJD Document 1 Filed 03/01/21 Page 6 of 6 Page ID #6




                                ROSS & VOYTAS, LLC

                                  By: /s/ Richard A. Voytas, Jr.
                                  Richard A. Voytas, Jr., #52046
                                  rick@rossvoytas.com
                                  2242 S Brentwood Blvd.,
                                  St. Louis, MO 63144
                                  Phone: (314) 394-0605
                                  Fax: (636) 333-1212

                                  Attorney for Plaintiff
